DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears attached. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on 01/24/2022 and 01/25/2022.
	The application has been amended as follows:
1.	(Previously Presented) A system, comprising: 
	one or more devices to: 
	determine that an upcoming pass is a final pass associated with loading a machine, wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location; 
	compute, based on determining that the upcoming pass is the final pass, a trigger time at which to transmit a trigger signal, 
	wherein the trigger time is computed based on a final pass completion time that identifies a time at which the final pass is expected to be completed, and
	wherein the trigger time is prior to the final pass completion time; and 


2.	(Original) The system of claim 1, wherein the one or more devices are further to: 
	determine current load information associated with the machine; and 
wherein the one or more devices, when determining that the upcoming pass is the final pass, are to: 
determine that the upcoming pass is the final pass based on the current load information. 

3.	(Original) The system of claim 2, wherein the current load information is received from the machine during the loading of the machine or computed by the system during the loading of the machine. 

4.	(Original) The system of claim 1, wherein the one or more devices are further to: 
determine a position of a bucket that is to perform the final pass associated with the loading the machine;
determine a movement speed of the bucket that is to perform the final pass associated with the loading the machine; and 
	determine the time at which the final pass is expected to be completed based on the position of the bucket and the movement speed of the bucket. 

5.	(Original) The system of claim 1, wherein the one or more devices are further to: 

	determine the time at which the final pass is expected to be completed based on the set of pass completion times. 

6.	(Original) The system of claim 1, wherein the one or more devices are further to: 
identify a lead time, associated with transmitting the trigger signal, that identifies an amount of time before the final pass completion time that the trigger signal is to be transmitted; and 
wherein the one or more devices, when computing the trigger time, are to:
	compute the trigger time further based on the lead time. 

7.	(Original) The system of claim 6, wherein the one or more devices are further to: 
identify a time difference between the final pass completion time and a time at which the transition from the idle state to the ready state is completed; and 
adjust the lead time based on the time difference. 
8.	(Original) The system of claim 1, wherein the one or more devices, when transmitting the trigger signal in order to cause the machine to initiate the transition from the idle state to the ready state, are to one of: 
transmit the trigger signal in order to cause the machine to increase a speed of an engine of the machine; or 

	determine that the final pass is completed; and 
	transmit, based on determining that the final pass is completed, a movement signal in order to cause the machine to begin moving,
	wherein the movement signal is transmitted after the trigger signal is transmitted. 10.	(Currently Amended) The system of claim 9, wherein the machine is a first machine and the movement signal is a first movement signal, and wherein the one or more devices, are further to: 
	receive, after transmitting the first movement signal, a clear signal associated with the first machine; and 
	
transmit, based on receiving the clear signal, a second movement signal in order to cause a second machine to begin moving,
wherein the second machine is to be loaded after the final pass, associated with the loading of the first machine, is completed. 

11.	(Original) The system of claim 1, wherein the machine is a first machine, and wherein the one or more devices, when transmitting the trigger signal, are further to: 
	transmit the trigger signal in order to cause a second machine to initiate a transition from an idle state to a ready state,


12.	(Currently Amended) A system, comprising: 
	one or more devices to: 
	determine configuration information associated with a transition of a machine from an idle state to a ready state; 
	receive a trigger signal associated with initiating the transition of the machine from the idle state to the ready state; and
	initiate, based on receiving the trigger signal and in accordance with the configuration information, the transition of the machine from the idle state to the ready state, 
wherein the transition from the idle state to the ready state is initiated prior to a time at which a final pass, associated with loading the machine, is completed, [[and]]
wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location,
wherein the configuration information indicates that, when initiating the transition from the idle state to the ready state, that a pre-load is to be applied to an engine of the machine, and
wherein engine power that results from the pre-load being applied to the engine before the final pass is completed is caused to be rejected over a retarding grid of the machine. 

13.	(Original) The system of claim 12, wherein the one or more devices are further to: 
		provide current load information associated with the machine, 
wherein the trigger signal is received after the current load information is provided. 

14.	(Currently Amended) The system of claim 12, wherein the configuration information further indicates that, when initiating the transition from the idle state to the ready state, a speed of [[an]] the engine 

15.	(Canceled Herein)

16.	(Canceled Herein)

17.	(Original) The system of claim 12, wherein the one or more devices are further to: 
	receive a movement signal associated with causing the machine to begin moving,
	wherein the movement signal is received after the trigger signal is received; and 
	cause the machine to begin moving based on receiving the movement signal. 
		
18.	(Original) The system of claim 17, wherein the machine is a first machine, and wherein the one or more devices, are further to: 

wherein the second machine is to be loaded after the final pass, associated with the loading the first machine, is completed. 
19.	(Previously Presented) A method, comprising: 
	determining, by a system, that an upcoming pass is a final pass associated with loading a machine, wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location; 
	computing, by the system and based on determining that the upcoming pass is the final pass, a trigger time associated with causing a trigger signal to be transmitted, 
	wherein the trigger time is computed based on a final pass completion time that identifies a time at which the final pass is expected to be completed, and
	wherein the trigger time is prior to the final pass completion time; 
	causing, by the system, the trigger signal to be transmitted at the trigger time; and
	causing, by the system and based on a receipt of the trigger signal, a transition of the machine from an idle state to a ready state to be initiated, 
wherein the transition from the idle state to the ready state is caused to be initiated prior to a time at which the final pass, associated with loading the machine, is completed. 
20.	(Original) The method of claim 19, wherein initiating the transition from the idle state to the ready state comprises: 
causing the machine to increase a speed of an engine of the machine; or 
causing the machine to increase the speed of the engine and causing the machine to apply a pre-load on the engine.

determining current load information associated with the machine, 
wherein determining that the upcoming pass is the final pass comprises: 
determining that the upcoming pass is the final pass based on the current load information. 
22.	(New) The method of claim 19, further comprising:
determining a position of a bucket that is to perform the final pass associated with the loading the machine;
determining a movement speed of the bucket that is to perform the final pass associated with the loading the machine; and 
	determining the time at which the final pass is expected to be completed based on the position of the bucket and the movement speed of the bucket.
Status of Claims
This is an Allowability Notice for Application No. 16/245,877. Claim(s) 1-14 and 17-22 have been examined and fully considered.
Claim(s) 1-15 and 17-20 have been amended.
Claim(s) 15-16 is cancelled.
Claim(s) 21-22 are newly added.
Claim(s) 1-15 and 17-20 are pending Instant Application. 
Response to Arguments/Rejections
In light of Applicant Arguments/Remarks, filed 01/03/2022, with respect to Application
No. 16/245,877 the arguments have been fully considered and are persuasive. The Applicant amendments have overcome the claim objections, 35 U.S.C. 103 were raised in the previous 
Allowable Subject Matter
Claim(s) 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Yukihiro in view of Berry teaches
	A system, comprising: 
	one or more devices to: 
	determine that an upcoming pass is a final pass associated with loading a machine, wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location.
	However, the combination of Yukihiro nor Berry either individually or dependently on other prior art does not teach the system
	compute, based on determining that the upcoming pass is the final pass, a trigger time at which to transmit a trigger signal, 
	wherein the trigger time is computed based on a final pass completion time that identifies a time at which the final pass is expected to be completed, and wherein the trigger time is prior to the final pass completion time; and 
	transmit the trigger signal at the trigger time in order to cause the machine to initiate a transition from an idle state to a ready state before the final pass is completed.

Regarding claim 19, Yukihiro in view of Berry teaches 
	a method, comprising: 

	However, the combination of Yukihiro nor Berry either individually or dependently on other prior art does not teach the method -7-PATENT U.S. Patent Application No. 16/245,877
	Attorney Docket No. 18-1002-70205computing, by the system and based on determining that the upcoming pass is the final pass, a trigger time associated with causing a trigger signal to be transmitted, 
	wherein the trigger time is computed based on a final pass completion time that identifies a time at which the final pass is expected to be completed, and 
	wherein the trigger time is prior to the final pass completion time; 
	causing, by the system, the trigger signal to be transmitted at the trigger time; and 	causing, by the system and based on a receipt of the trigger signal, a transition of the machine from an idle state to a ready state to be initiated, 
	wherein the transition from the idle state to the ready state is caused to be initiated prior to a time at which the final pass, associated with loading the machine, is completed.
	Therefore, the claims are in condition for allowance. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/28/2022